Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00192-CV

        IN THE INTEREST OF S.L., J.L., G.L., G.S., A.S., C.S., and M.K., Children

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-01014
                    Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. No costs are assessed because appellant is indigent.

      SIGNED September 3, 2014.


                                              _____________________________
                                              Sandee Bryan Marion, Justice